Name: 80/444/EEC: Council Decision of 21 April 1980 concerning the conclusion of the Convention between the European Economic Community and the United Nations Relief and Works Agency for Palestine Refugees (UNRWA) concerning aid to refugees in the countries of the Near East for 1979 and 1980
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-04-26

 Avis juridique important|31980D044480/444/EEC: Council Decision of 21 April 1980 concerning the conclusion of the Convention between the European Economic Community and the United Nations Relief and Works Agency for Palestine Refugees (UNRWA) concerning aid to refugees in the countries of the Near East for 1979 and 1980 Official Journal L 108 , 26/04/1980 P. 0055****( 1 ) OJ NO C 30 , 7 . 2 . 1980 , P . 7 . ( 2 ) OJ NO C 59 , 10 . 3 . 1980 , P . 70 . ( 3 ) OJ NO L 203 , 28 . 7 . 1976 , P . 40 . COUNCIL DECISION OF 21 APRIL 1980 CONCERNING THE CONCLUSION OF THE CONVENTION BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE UNITED NATIONS RELIEF AND WORKS AGENCY FOR PALESTINE REFUGEES ( UNRWA ) CONCERNING AID TO REFUGEES IN THE COUNTRIES OF THE NEAR EAST FOR 1979 AND 1980 ( 80/444/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLES 43 AND 235 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ( 1 ), HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 2 ), WHEREAS THE COMMUNITY WISHES TO CONTINUE ITS PROGRAMME OF AID TO PALESTINE REFUGEES IN THE NEAR EAST ; WHEREAS THE CONVENTION BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE UNITED NATIONS RELIEF AND WORKS AGENCY FOR PALESTINE REFUGEES ( UNRWA ) CONCERNING AID TO REFUGEES IN THE COUNTRIES OF THE NEAR EAST ( 3 ), CONCLUDED ON 20 JULY 1976 , HAS EXPIRED ; WHEREAS A NEW CONVENTION PROVIDING FOR CONTRIBUTIONS IN KIND AND IN CASH DURING A TWO YEAR PERIOD SHOULD BE CONCLUDED WITH UNRWA SO THAT THE COMMUNITY ' S AID CAN CONTINUE TO BE PROVIDED AS PART OF A COMPREHENSIVE OPERATION OFFERING A MEASURE OF CONTINUITY ; WHEREAS ARTICLE 43 DOES NOT PROVIDE SUFFICIENT ENABLING POWERS , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE CONVENTION BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE UNITED NATIONS RELIEF AND WORKS AGENCY FOR PALESTINE REFUGEES ( UNRWA ) CONCERNING AID TO REFUGEES IN THE COUNTRIES OF THE NEAR EAST FOR 1979 AND 1980 IS HEREBY APPROVED ON BEHALF OF THE COMMUNITY . THE TEXT OF THE CONVENTION IS ANNEXED TO THIS DECISION . ARTICLE 2 THE AGREEMENT OF THE COMMUNITY UNDER ARTICLE VIII OF THE CONVENTION WILL BE GIVEN BY THE COMMISSION . ARTICLE 3 THE PRESIDENT OF THE COUNCIL IS HEREBY AUTHORIZED TO DESIGNATE THE PERSONS EMPOWERED TO SIGN THE CONVENTION IN ORDER TO BIND THE COMMUNITY . DONE AT LUXEMBOURG , 21 APRIL 1980 . FOR THE COUNCIL THE PRESIDENT F . PANDOLFI **** CONVENTION BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE UNITED NATIONS RELIEF AND WORKS AGENCY FOR PALESTINE REFUGEES ( UNRWA ) CONCERNING AID TO REFUGEES IN THE COUNTRIES OF THE NEAR EAST FOR 1979 AND 1980 ARTICLE I WITH A VIEW TO CONTINUING ITS PROGRAMME OF AID TO PALESTINE REFUGEES , THE EUROPEAN ECONOMIC COMMUNITY ( HEREINAFTER REFERRED TO AS ' THE COMMUNITY ' ) CONCLUDES THIS CONVENTION WITH THE UNITED NATIONS RELIEF AND WORKS AGENCY FOR PALESTINE REFUGEES ( REFERRED TO AS ' UNRWA ' ), PROVIDING FOR CONTRIBUTIONS TO UNRWA IN KIND AND IN CASH DURING A TWO YEAR PERIOD , FOR USE IN THE BASIC RATIONS PROGRAMME AND THE SUPPLEMENTARY FEEDING PROGRAMME . ARTICLE II BASIC RATIONS PROGRAMME 1 . THE COMMUNITY SHALL SUPPLY TO UNRWA FOR EACH YEAR OF THIS CONVENTION THE FOLLOWING PRODUCTS FOR USE IN THE BASIC RATIONS PROGRAMME : 1979 - 27 593 TONNES OF WHEAT FLOUR ( EQUIVALENT TO 36 700 TONNES OF CEREALS ), - 3 200 TONNES OF BUTTEROIL , - 6 000 TONNES OF SUGAR ; 1980 - 27 593 TONNES OF WHEAT FLOUR ( EQUIVALENT TO 36 700 TONNES OF CEREALS ), - 3 735 TONNES OF BUTTEROIL , - 650 TONNES OF SKIMMED-MILK POWDER , - 6 000 TONNES OF SUGAR . 2 . THE COMMUNITY SHALL BE RESPONSIBLE FOR TRANSPORT OF THE PRODUCTS UP TO PORTS OF UNLOADING . DETAILED ARRANGEMENTS SHALL BE AGREED BETWEEN THE TWO PARTIES . 3 . THE COMMUNITY SHALL PAY TO UNRWA THE SUM OF 35 US DOLLARS PER TONNE OF EACH PRODUCT DELIVERED , AS A CONTRIBUTION TO COSTS OF INLAND TRANSPORT AND DISTRIBUTION DURING 1979 AND 1980 . 4 . UNRWA SHALL DISTRIBUTE THE PRODUCTS AS RATIONS TO PALESTINE REFUGEES ELIGIBLE FOR THE BASIC RATIONS PROGRAMME , FREE OF CHARGE AND FOR THEIR OWN CONSUMPTION . 5 . UNRWA SHALL SEND TO THE COMMUNITY BEFORE 1 MARCH OF EACH YEAR A REPORT UPON THE BASIC RATIONS PROGRAMME INCLUDING THE USE OF THE PRODUCTS AND CASH CONTRIBUTED UNDER THIS CONVENTION . ARTICLE III SUPPLEMENTARY FEEDING PROGRAMME 1 . THE COMMUNITY SHALL SUPPLY TO UNRWA FOR EACH YEAR OF THIS CONVENTION THE FOLLOWING PRODUCTS FOR USE IN THE SUPPLEMENTARY FEEDING PROGRAMME : - 2 150 TONNES OF WHEAT FLOUR ( EQUIVALENT TO 2 860 TONNES OF CEREALS ), - 152 TONNES OF RICE ( EQUIVALENT TO 440 TONNES OF CEREALS ), - 700 TONNES OF SKIMMED-MILK POWDER FOR 1979 AND 900 TONNES OF SKIMMED-MILK POWDER FOR 1980 , - 86 TONNES OF SUGAR , - 165 TONNES OF BUTTEROIL . 2 . THE COMMUNITY SHALL BE RESPONSIBLE FOR TRANSPORT OF THE PRODUCTS UP TO PORTS OF UNLOADING . DETAILED ARRANGEMENTS SHALL BE AGREED BETWEEN THE TWO PARTIES . 3 . ( A ) THE COMMUNITY SHALL PAY TO UNRWA FOR EACH YEAR OF THIS CONVENTION THE SUM OF 3 266 000 US DOLLARS FOR 1979 AND 3 600 000 US DOLLARS FOR 1980 AS A CONTRIBUTION TO THE COSTS OF OPERATING THE SUPPLEMENTARY FEEDING PROGRAMME . ( B ) PART OF THIS SUM SHALL BE SPENT UPON THE PURCHASE ON THE MARKET OF THE COMMUNITY OF PRODUCTS TO BE USED IN THE SUPPLEMENTARY FEEDING PROGRAMME INCLUDING NOT LESS THAN 340 TONNES OF CORNED BEEF AND NOT LESS THAN 26 TONNES OF TOMATO PASTE DURING EACH YEAR OF THIS CONVENTION . 4 . UNRWA SHALL DISTRIBUTE THE PRODUCTS FREE OF CHARGE AS PREPARED FOODS OR DRINKS TO PALESTINE REFUGEES ELIGIBLE FOR THE SUPPLEMENTARY FEEDING PROGRAMME . THE SKIMMED-MILK POWDER MAY ALSO BE DISTRIBUTED IN THE FORM OF POWDER IN HEALTH CENTRES . 5 . ANY PRODUCTS SUPPLIED IN EXCESS OF REQUIREMENTS SHALL BE USED EXCLUSIVELY IN OTHER PROGRAMMES OF UNRWA . ANY CASH PAID IN EXCESS OF REQUIREMENTS SHALL BE TRANSFERRED TO UNRWA ' S GENERAL BUDGET , PROVIDED AGREEMENT HAS BEEN GIVEN BY THE COMMISSION OF THE EUROPEAN COMMUNITIES . IN THESE CIRCUMSTANCES THE COMMUNITY MAY REDUCED ITS CONTRIBUTIONS IN KIND OR CASH FOR THE FOLLOWING YEAR . 6 . UNRWA SHALL SEND TO THE COMMUNITY TWICE EACH YEAR BEFORE 1 MARCH AND 1 SEPTEMBER A REPORT ON THE SUPPLEMENTARY FEEDING PROGRAMME . THIS REPORT SHALL COVER : - OPERATION OF THE PROGRAMME INCLUDING NUMBER , CATEGORY AND LOCATION OF BENEFICIARIES , AND SERVICES PROVIDED , - COST OF THE PROGRAMME INCLUDING COSTS OF STAFF , PURCHASE OF FOODSTUFFS AND OTHER MATERIALS , - USE OF COMMUNITY CONTRIBUTIONS IN KIND AND IN CASH . ARTICLE IV CARE OF PRODUCTS UNRWA SHALL BE RESPONSIBLE FOR TRANSPORT AND DISTRIBUTION OF THE PRODUCTS AFTER DELIVERY HAS BEEN MADE . IT SHALL EXERCISE EVERY CARE OVER THE PRODUCTS AND SHALL INSURE THEM AGAINST LOSS OR DAMAGE TO THE EXTENT THAT THIS IS FEASIBLE . IN CASE OF LOSS OR DAMAGE , WHETHER COVERED BY INSURANCE OR NOT , UNRWA SHALL REPLACE THE PRODUCTS SO AS TO RESTORE THE COMMUNITY ' S CONTRIBUTION , EXCEPT IN CASE OF RIOTS , CIVIL COMMOTIONS OR ARMED CONFLICTS , OR OF RISKS AGAINST WHICH INSURANCE COULD NOT HAVE BEEN EFFECTED ON REASONABLE TERMS . ARTICLE V INFORMATION UNRWA SHALL TAKE ALL REASONABLE STEPS TO INFORM THE PALESTINE REFUGEES AND THE AUTHORITIES OF THE HOST COUNTRIES OF THE SUPPORT RECEIVED FROM THE COMMUNITY AND FROM ITS MEMBER STATES . ARTICLE VI DURATION AND REVIEW OF THE CONVENTION THIS CONVENTION COVERS THE TWO CALENDAR YEARS 1979 AND 1980 . IT MAY HOWEVER BE REVIEWED AT THE REQUEST OF EITHER PARTY , TO BE MADE BEFORE 1 OCTOBER IN ANY YEAR IN RESPECT OF THE FOLLOWING YEAR . THE TWO PARTIES MAY THEN DECIDE BY MUTUAL AGREEMENT TO AMEND THE CONVENTION . IF THEY HAVE NOT SO DECIDED BY 31 DECEMBER , OPERATION OF THE CONVENTION SHALL BE SUSPENDED UNTIL THEY DO . ARTICLE VII UNRWA SHALL GIVE EVERY FACILITY TO ANY PERSONS NOMINATED BY THE COMMUNITY FOR THE PURPOSE OF OBSERVING THE AGENCY ' S RECEIPT , STORAGE AND DISTRIBUTION OF THE COMMUNITY ' S AID . UNRWA SHALL ALSO PROVIDE SUCH SUPPLEMENTAL INFORMATION AS MAY REASONABLY BE REQUESTED BY THE PERSONS SO NOMINATED . ARTICLE VIII ANY QUESTIONS ARISING OUT OF THIS CONVENTION SHALL BE SETTLED BETWEEN THE TWO PARTIES BY CONSULTATION , AT THE REQUEST OF EITHER . ARTICLE IX THIS CONVENTION IS DRAWN UP IN TWO COPIES IN THE DANISH , DUTCH , ENGLISH , FRENCH , GERMAN AND ITALIAN LANGUAGES , EACH VERSION BEING EQUALLY AUTHENTIC .